Name: Commission Implementing Regulation (EU) No 367/2014 of 10 April 2014 setting the net balance available for EAGF expenditure
 Type: Implementing Regulation
 Subject Matter: EU finance;  accounting
 Date Published: nan

 11.4.2014 EN Official Journal of the European Union L 108/13 COMMISSION IMPLEMENTING REGULATION (EU) No 367/2014 of 10 April 2014 setting the net balance available for EAGF expenditure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 16(2) thereof, Whereas: (1) In accordance with Article 16(1) of Regulation (EU) No 1306/2013 the annual ceiling for the European Agricultural Guarantee Fund (EAGF) expenditure shall be constituted by the maximum amounts set for it under Council Regulation (EU, Euratom) No 1311/2013 (2), Annex I, sub-ceiling for Market related expenditure and direct payments. (2) Article 10c(2) of Council Regulation (EC) No 73/2009 (3) provides that the amounts resulting from voluntary adjustment referred to in Article 10b(5) of that Regulation and from the application of Article 136 of that Regulation are to be made available to the European Agricultural Fund for Rural Development (EAFRD) for financial year 2014. (3) Commission Implementing Decision 2013/146/EU (4) fixes the amount resulting from the application of voluntary adjustment in the United Kingdom for the calendar year 2013. This amount should be made available for the EAFRD in the year 2014. (4) Article 136 of Regulation (EC) No 73/2009 provides that Member States were allowed to decide, by 1 August 2009, to transfer, from the financial year 2011, an amount calculated in accordance with Article 69(7) of that Regulation to Union support under rural development programming and financing under the EAFRD instead of having recourse to Article 69(6)(a) of that Regulation. The amounts available for transfer have been calculated and fixed in Annex III to Commission Regulation (EC) No 1120/2009 (5). (5) Article 136b of Regulation (EC) No 73/2009, as inserted by Regulation (EU) No 1310/2013 of the European Parliament and of the Council (6), provides that Member States that, in accordance with Article 136 of Regulation (EC) No 73/2009, have decided to make an amount available from the financial year 2011 for Union support under rural development programming and financing under the EAFRD, are to continue to make the amounts of Annex VIIIa to that Regulation, as inserted by Regulation (EU) No 1310/2013, available for rural development programming and financing under the EAFRD for financial year 2015. (6) Therefore, the amounts set out in Annex VIIIa to Regulation (EC) No 73/2009 for Germany and Sweden shall be made available for rural development programming and financing under the EAFRD for financial year 2015. (7) Article 66(1) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (7) provides that, for Member States having applied the first subparagraph of Article 4(1) of Council Regulation (EC) No 637/2008 (8), the relevant annual budget available pursuant to Article 5(1) of that Regulation is to be transferred with effect from 1 January 2014 to the EAFRD. Greece has applied the first subparagraph of Article 4(1) of Regulation (EC) No 637/2008. (8) It is therefore appropriate to fix the net balance to be made available for EAGF expenditure for the budget years 2014 to 2020. For the sake of clarity, the amounts to be made available to EAFRD should also be published, HAS ADOPTED THIS REGULATION: Article 1 The net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, as well as the amounts available for the budget years 2014 to 2020 for the European Agricultural Fund for Rural Development (EAFRD) pursuant to Articles 10c(2), 136 and 136b of Regulation (EC) No 73/2009 and to Article 66(1) of Regulation (EU) No 1307/2013, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (3) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (4) Commission Implementing Decision 2013/146/EU of 20 March 2013 fixing the amount resulting from the application of voluntary adjustment in the United Kingdom for the calendar year 2013 (OJ L 82, 22.3.2013, p. 58). (5) Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (OJ L 316, 2.12.2009, p. 1). (6) Regulation (EU) No 1310/2013 of the European Parliament and of the Council of 17 December 2013 laying down certain transitional provisions on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), amending Regulation (EU) No 1305/2013 of the European Parliament and of the Council as regards resources and their distribution in respect of the year 2014 and amending Council Regulation (EC) No 73/2009 and Regulations (EU) No 1307/2013, (EU) No 1306/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards their application in the year 2014 (OJ L 347, 20.12.2013, p. 865). (7) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (8) Council Regulation (EC) No 637/2008 of 23 June 2008 amending Regulation (EC) No 1782/2003 and establishing national restructuring programmes for the cotton sector (OJ L 178, 5.7.2008, p. 1). ANNEX (EUR million) Budget year Amounts made available to EAFRD Net balance available for EAGF expenditure Article 10b of Regulation (EC) No 73/2009 Article 136 of Regulation (EC) No 73/2009 Article 136b of Regulation (EC) No 73/2009 Article 66 of Regulation (EU) No 1307/2013 2014 296,3 51,6 4,0 43 778,1 2015 51,6 4,0 44 312,4 2016 4,0 44 624,0 2017 4,0 44 859,0 2018 4,0 44 885,0 2019 4,0 44 912,0 2020 4,0 44 937,0